[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14881         ELEVENTH CIRCUIT
                                                                 NOVEMBER 30, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                                D.C. Docket No. 3:02-cr-00094-RV-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff-Appellee,

                                                 versus

GUERLY ALEXIS,
a.k.a. BO,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (November 30, 2011)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      E. Brian Lang, appointed counsel for Guerly Alexis in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED, and Alexis’s conviction and

sentence are AFFIRMED.




                                         2